Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1 and 10. More specifically, the closest prior art references are U.S. Publication No. 20160374874 issued to Trepanier and U.S. Publication No. 20190298590 issued to Patmore.
The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitations “determine a vertical position of a user applied force to the grip sensor along the vertical length; determine a value of user applied torque applied… determine a push force value using the determined vertical position and determined torque value” in combination with the other structure present in claim was not found in the prior art of record. 
The prior art comprises of a controller but nowhere in the prior art is stated where it determines an actual value of the force or position and uses those values to calculate the torque acting at a location. Thus, for this reason the examiner submits that claim 1 is not disclosed by the prior art.
The combination of structure present in claim 10 was not found in the prior art of record. In particular, the limitations “wherein the push force value is calculated with a user applied torque value divided by a location value corresponding to the vertical position” in combination with the other structure present in claim was not found in the prior art of record.
The same reasoning above applies for why claim 10 is allowable over the prior art. The controller of both references do not calculate the torque in this manner nor is it specifically mentioned in the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./            Examiner, Art Unit 3673

/DAVID R HARE/            Primary Examiner, Art Unit 3673                                                                                                                                                                                            
8/15/2022